PER CURIAM.
Jimmy Hall (“Hall”) appeals from an order denying his motion to dismiss for lack of personal jurisdiction. The plaintiff, Pro Access, Inc., did not establish sufficient facts to bring this action within Florida’s long arm statute. See § 48.193, Fla. Stat. (2007). The plaintiff also did not show that exercising personal jurisdiction over Hall comports with due process. See Venetian Salami Co. v. Parthenais, 554 So.2d 499 (Fla.1989). Thus, the trial court should have granted Hall’s motion to dismiss.
Accordingly, we reverse the order denying Hall’s motion to dismiss, and remand for further proceedings.
Reversed and remanded.